DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “ArEWG is at each occurrence independently from another selected from the group consisting of”. Applicants are advised to amend this phrase to recite “ArEWG is at each occurrence independently selected from the group consisting of”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “Ra and Rb is independently from another selected from the group consisting of”. Applicants are advised to amend this phrase to recite “Ra and Rb are independently selected from the group consisting of”. Appropriate correction is required.

Claim is objected to because of the following informalities: Claim 1 recites the phrase “Rc at each occurrence is independently of another selected from the group consisting of”.  Applicants are advised to amend this phrase to recite “Rc at each occurrence is independently selected from the group consisting of”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “R1, R2, R3, R4, R5, R6, R7, R8, R9, and R10 is independently from another selected from the group consisting of”.  Applicants are advised to amend this phrase to recite “R1, R2, R3, R4, R5, R6, R7, R8, R9, and R10 are independently from selected from the group consisting of”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “R1 and R2 is independently from another selected from the group consisting of”.  Applicants are advised to amend this phrase to recite “R1 and R2 are independently from selected from the group consisting of”.

Claim1 is objected to because of the following informalities: Claim 1 recites the limitation “C5-C6-aryl which is optionally substituted with one or more substituents Rm; C3-C57-heteroaryl, which is optionally substituted with one or more substituents Rm”. Applicants are advised to amend this phrase to recite “C5-C6-aryl which is optionally substituted with one or more substituents Rm; and C3-C57-heteroaryl, which is optionally substituted with one or more substituents Rm”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “Rm is at each occurrence independently from another selected from the group consisting of “.  “Rm is at each occurrence independently selected from the group consisting of “. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “R1, R2, R3, R4, R5, R6, R7, R8, R9, and R10 is independently from another selected from the group consisting of”.  Applicants are advised to amend this phrase to recite “R1, R2, R3, R4, R5, R6, R7, R8, R9, and R10 are independently selected from the group consisting of”. Appropriate correction is required.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  Claim 2 recites the phrase “…CF3, and Ph, triazinyl…”.  Applicants are advised to amend this phrase to recite “CF3, and Ph, and triazinyl…”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phase “R11 and R12 is at each occurrence independently from another selected from the group consisting of”.  Applicants are advised to amend this phrase to recite “R11 and R12 are at each occurrence independently selected from the group consisting of”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “R13 is at each occurrence independently from another selected from the group consisting of “.  “R13 is at each occurrence independently selected from the group consisting of “. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phase “RX and Ry is at each occurrence independently from another selected from the group consisting of”.  Applicants are advised to amend this phrase to recite “RX and RY are at each occurrence independently selected from the group consisting of”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “R1, R2, R3, R4, R5, R6, R7, R8, R9, and R10 is independently from another selected from the group consisting of”.  Applicants are advised to amend this phrase to recite “R1, R2, R3, R4, R5, R6, R7, R8, R9, and R10 are independently from selected from the group consisting of”. Appropriate correction is required.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phase “RX and RY is at each occurrence independently from another selected from the group consisting of”.  Applicants are advised to amend this phrase to recite “RX and RY are at each occurrence independently selected from the group consisting of”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the limitation “(b) one or more emitter and/or host materials difference from the at least one organic molecule according to claim 1”. “(b) one or more emitter and/or host materials difference from the at least one organic molecule”. Applicants are advised to amend this phrase to recite Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “optionally, R4 is a direct bond to RX to form a mono- or polycyclic, aliphatic, aromatic and/or benzo-fused ring system, and optionally, RX forms a mono- or polycyclic, aliphatic, aromatic and/or benzo-fused ring system with R4”. The recitation that R4 is optionally a direct bond renders the scope of the claim indefinite given that claim 1 also recites that R4 is selected from the group consisting of hydrogen, deuterium, etc. That is, claim 1 recites a Markush group of chemical substituents for the group R4 and a Markush group is by its nature closed, see MPEP 2111.03 I. Therefore, the substituents for R4 must be one of those recited in the Markush group. Accordingly, it is unclear how R4 can optionally be a direct bond and simultaneously meet one of the required substituents in the Markush group.

Claim 1 recites the limitation “optionally, R7 is a direct bond to RY to form a mono- or polycyclic, aliphatic, aromatic and/or benzo-fused ring system, and optionally, RY forms a mono- or polycyclic, aliphatic, aromatic and/or benzo-fused ring system with R7”. The recitation that R7 is optionally a direct bond renders the scope of the claim indefinite given that claim 1 also recites that R7 is selected from the group consisting of hydrogen, deuterium, etc. That is, claim 1 recites a Markush group of chemical substituents for the group R7 and a Markush group is by its nature closed, see MPEP 2111.03 I. Therefore, the substituents for R7 must be one of those recited in the Markush group. Accordingly, it is unclear how R7 can optionally be a direct bond and simultaneously meet one of the required substituents in the Markush group.

Claim 2 recites the limitation “optionally, R4 is a direct bond to RX to form a mono- or polycyclic, aliphatic, aromatic and/or benzo-fused ring system, and optionally, RX forms a mono- or polycyclic, aliphatic, aromatic and/or benzo-fused ring system with R4”. The recitation that R4 is optionally a direct bond renders the scope of the claim indefinite given that claim 2 also recites that R4 is selected from the group consisting of hydrogen, deuterium, etc. That is, claim 2 recites a Markush group of chemical substituents for the group R4 and a Markush group is by its nature closed, see MPEP 2111.03 I. Therefore, the substituents for R4 must be one of those recited in the Markush group. Accordingly, it is unclear how R4 can optionally be a direct bond and simultaneously meet one of the required substituents in the Markush group.

Claim 2 recites the limitation “optionally, R7 is a direct bond to RY to form a mono- or polycyclic, aliphatic, aromatic and/or benzo-fused ring system, and optionally, RY forms a mono- or polycyclic, aliphatic, aromatic and/or benzo-fused ring system with R7”. The recitation that R7 is optionally a direct bond renders the scope of the claim indefinite given that claim 2 also recites that R7 is selected from the group consisting of hydrogen, deuterium, etc. That is, claim 2 recites a Markush group of chemical substituents for the group R7 and a Markush group is by its nature closed, see MPEP 2111.03 I. Therefore, the substituents for R7 must be one of those recited in the Markush group. Accordingly, it is unclear how R7 can optionally be a direct bond and simultaneously meet one of the required substituents in the Markush group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767